Case 4:17-cv-00638-GKF-FHM Document 36 Filed in USDC ND/OK on 11/19/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA


   DAVID DORMONT,

                         Plaintiff,

   v.                                                 Case No. 17-CV-00638-GKF-FHM

   HEURTEY PETROCHEM and PETRO-
   CHEM DEVELOPMENT CO., INC.,

                         Defendants.

                                            JUDGMENT

          Pursuant to the court’s Opinion and Order of November 19, 2018 granting summary

   judgment in favor of defendants Heurtey PetroChem and Petro-Chem Development Co., Inc., it is

   hereby ordered that plaintiff David Dormont recover nothing, and that the action be dismissed on

   the merits.

          ENTERED this 19th day of November, 2018.
